DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, with respect to the rejection(s) of claim(s) 1-4, 6-10, 13 and 15-16 under 35 U.S.C. 103 have been fully considered and are persuasive. None of the cited references disclose the at least one pipe suitable for discharging liquid found on an upper side of the membrane. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal (US Patent Application Publication 2010/0024898).
Regarding claim 1, Bansal discloses a ventilation device for a vehicle liquid tank [0006], which comprises: 
a membrane (30) impermeable to a predetermined liquid and permeable to a vapor likely to be produced by this liquid [0016-0017], and 
at least one pipe for discharging liquid found on an upper side of the membrane from the device, the or each pipe having an end contiguous with the membrane, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the device is vertical [as shown in Figure 2 the cap 14 includes a main body portion 20 consisting of two pipes, one of which is contiguous with the rim portion 32 when the membrane 30 is fitted in the cap 14, and which are both configured to hold liquid impermeable to the membrane; the liquid is manually discharged by removing the cap as shown in Figure 2; the main axis of the device is shown by dot-dash line in Figure 2]. 
Regarding claim 2, Bansal further discloses wherein the device is configured to allow a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device having a smallest total dimension above a predetermined threshold [0006-0007]. 
Regarding claim 6, Bansal further discloses wherein said device comprises an open-worked wall (formed by aperture 22) extending at a distance from the membrane, facing a lower wall of the membrane (as shown in Figure 2). 
Regarding claim 7, Bansal further discloses wherein said device comprises a body and a base having a largest transverse dimension greater than a largest transverse dimension of the body (as shown in Figure 2 the diameter of the base of the body of cap 14 is greater than its height). 
Regarding claim 8, Bansal further discloses wherein the body comprises at least two external inclined faces oriented toward the base (as shown in Figure 2 the cap 14 includes a plurality of inclined faces inclined toward the base used for fastening the cap onto the fuel tank). 
Regarding claim 9, Bansal further discloses a tank (12) that comprises a device according to claim 1. 
Regarding claim 10, Bansal discloses a liquid tank for a vehicle [0006], which comprises: 
a membrane (30) impermeable to the liquid and permeable to a vapor likely to be produced by this liquid [0016-0017], and 
at least one pipe suitable for discharging liquid found on an upper side of the membrane from the tank, the or each pipe having an end contiguous with the membrane, the rest of the or each pipe extending at an altitude lower than this end when a main axis of the device is vertical [as shown in Figure 2 the cap 14 includes a main body portion 20 consisting of two pipes, one of which is contiguous with the rim portion 32 when the membrane 30 is fitted in the cap 14, and which are both configured to hold liquid impermeable to the membrane; the liquid is manually discharged by removing the cap as shown in Figure 2; the main axis of the device is shown by dot-dash line in Figure 2]. 
Regarding claim 11, Bansal further discloses wherein said device comprises an open-worked wall (formed by aperture 22) extending at a distance from the membrane, facing a side of the membrane oriented toward the inside of the tank (as shown in Figure 2). 
Regarding claim 13, Bansal further discloses wherein said tank is a fuel tank [0001]. 
Regarding claim 15, Bansal further discloses a vehicle that comprises a device according to claim 1 [0001] [0004]. 
Regarding claim 16, Bansal further discloses a vehicle that comprises a tank according to claim 9 [0001] [0004]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US Patent Application Publication 2010/0024898) in view of Guignery (EP 3184772 B1).
Regarding claims 3 and 5, Bansal further discloses wherein said device comprises a main body (14 excluding parts 30 and 26, as shown in Figure 2) that allows a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device having a smallest total dimension above a predetermined threshold [0006-0007]. 
Bansal is silent on a cover configured to be fastened to the body, the cover comprising a side wall provided with an inner face such that the inner face of the wall is facing an outer face of an inner flange forming an opening to which the membrane is attached while being separated from the latter by a distance smaller than a predetermined threshold, wherein the cover is welded to the body. 
Guignery discloses a ventilation device for a vehicle liquid tank having a cover (30) configured to be fastened to a main body (19) while allowing a gas communication between the outside of the device and an upper side of a membrane (16) while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device having a smallest total dimension above a predetermined threshold [0046], the cover comprising a side wall (31) provided with an inner face such that the inner face of the wall is facing an outer face of an inner flange (22) forming an opening to which the membrane is attached while being separated from the latter by a distance smaller than a predetermined threshold (as shown in Figures 3-4), wherein the cover is welded to the body [0046]. 
Guignery teaches that the cover protects the membrane against shocks and further teaches that that welding is a means for affixing two pieces together and demonstrates its use in a ventilation device [0005] [0046]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the cover disclosed by Guignery to the body disclosed by Bansal because it would predictably fix the parts together and has been demonstrated as suitable for use in a tank ventilation device and further because it would protect the membrane from shocks.
Regarding claim 4, Bansal further discloses wherein said device comprises a main body (14 excluding parts 30 and 26, as shown in Figure 2) that allows a gas communication between the outside of the device and an upper side of the membrane while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device having a smallest total dimension above a predetermined threshold [0006-0007], wherein the membrane is fastened by a circumferential edge, so as to be watertight, to the body at an opening of the latter [0016-0017]. 
Bansal is silent on a cover configured to be fastened to the body, the cover comprising a side wall provided with an inner face such that the inner face of the wall is facing an outer face of an inner flange forming an opening to which the membrane is attached while being separated from the latter by a distance smaller than a predetermined threshold, wherein the cover is welded to the body. 
Guignery discloses a ventilation device for a vehicle liquid tank having a cover (30) configured to be fastened to a main body (19) while allowing a gas communication between the outside of the device and an upper side of a membrane (16) while limiting the intrusion from the outside of the device toward this side of the membrane of any element foreign to the device having a smallest total dimension above a predetermined threshold [0046], the cover comprising a side wall (31) provided with an inner face such that the inner face of the wall is facing an outer face of an inner flange (22) forming an opening to which the membrane is attached while being separated from the latter by a distance smaller than a predetermined threshold (as shown in Figures 3-4), wherein the cover is welded to the body [0046]. 
Guignery teaches that the cover protects the membrane against shocks and further teaches that that welding is a means for affixing two pieces together and demonstrates its use in a ventilation device [0005] [0046]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the cover disclosed by Guignery to the body disclosed by Bansal because it would predictably fix the parts together and has been demonstrated as suitable for use in a tank ventilation device and further because it would protect the membrane from shocks.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US Patent Application Publication 2010/0024898) in view of Kohlberg (US Patent Application Publication 2010/0223917).
Regarding claims 12 and 14, Bansal discloses the tank of claim 9 as discussed above but does not disclose wherein said tank is a water or ammonia precursor tank. Kohlberg discloses a tank containing an aqueous ammonia precursor solution and teaches that this tank requires a ventilation device [0001]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the tank disclosed by Bansal for use with a water or ammonia precursor tank because such tanks require ventilation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747